CALVERT SOCIAL INDEX SERIES, INC. ADMINISTRATIVE SERVICES AGREEMENT REVISED AND RESTATED SCHEDULE A Listed below are the series of Calvert Social Index Series, Inc. that are entitled to receive administrative services from Calvert Administrative Services Company* ("CASC") under the Administrative Services Agreement dated June 22, 2000, and which will pay annual fees to CASC pursuant to the Agreement. Calvert Social Index Fund Class A 0.20% Class B 0.20% Class C 0.20% Class I 0.10% CALVERT SOCIAL INDEX SERIES, INC. BY: /s/William M. Tartikoff William M. Tartikoff Vice President and Secretary Calvert Administrative services Company BY: /s/Ronald M. Wolfsheimer Ronald M. Wolfsheimer Chief Financial and Administrative Officer and Senior Vice President Effective February 1, 2011 *Effective 4/30/2011, Calvert Administrative Services Company will be renamed Calvert Investment Administrative Services, Inc.
